UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2010 COMMISSION FILE NUMBER 001-33373 CAPITAL PRODUCT PARTNERS L.P. (Translation of registrant’s name into English) 3 IASSONOS STREET PIRAEUS, 18537 GREECE (address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes oNox Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes oNox Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “yes” is marked, indicate below this file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Item 1 – Information Contained in this Form 6-K Report Attached as ExhibitI is a press release of Capital Product Partners L.P., dated October 25, 2010. This report on Form 6-K is hereby incorporated by reference into the registrant’s registration statement, registration number 333-153274, dated October 1, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAPITAL PRODUCT PARTNERS L.P., By: /s/Ioannis E. Lazaridis Name:Ioannis E. Lazaridis Title: Chief Executive Officer and Chief Financial Officer of Capital GP L.L.C. Dated: October 25, 2010 Exhibit I CAPITAL PRODUCT PARTNERS L.P. ANNOUNCES CASH DISTRIBUTION ATHENS, Greece, October 25, 2010 Capital Product Partners L.P. (Nasdaq:CPLP) today announced that its board of directors has declared a cash distribution of $0.2325 per unit for the third quarter ended September 30, 2010. The third quarter cash distribution is in line with management’s revised annual distribution guidance of $0.93 per unit announced in July 2010 and will be paid on November 16, 2010 to unit holders of record on November 5, 2010. About Capital Product Partners L.P. Capital Product Partners L.P. (Nasdaq:CPLP), a Marshall Islands master limited partnership, is an international owner of modern double-hull tankers. Capital Product Partners L.P. owns 21 modern vessels, comprising 18 MR tankers, two small product tankers and one Suezmax crude oil tanker. Most of its vessels are under medium to long-term charters to BP Shipping Limited, Morgan Stanley Capital Group Inc., Overseas Shipholding Group, Petrobras and Capital Maritime & Trading Corp. For more information about the Partnership and to access or request a copy of its Annual Report, please visit the website: www.capitalpplp.com. Forward-Looking Statements The statements in this press release that are not historical facts may be forward-looking statements (as such term is defined in Section 21E of the Securities Exchange Act of 1934, as amended). These forward-looking statements involve risks and uncertainties that could cause the stated or forecasted results to be materially different from those anticipated. Unless required by law, we expressly disclaim any obligation to update or revise any of these forward-looking statements, whether because of future events, new information, a change in our views or expectations, to conform them to actual results or otherwise. We assume no responsibility for the accuracy and completeness of the forward-looking statements. We make no prediction or statement about the performance of our common units. CPLP-F For further information please contact: CAPITAL GP L.L.C.: Ioannis Lazaridis, CEO and CFO +30 (210) 4584 950 i.lazaridis@capitalpplp.com Jerry Kalogiratos +30 (210) 4584 950 j.kalogiratos@capitalpplp.com INVESTOR RELATIONS/MEDIA: Nicolas Bornozis, President Matthew Abenante Capital Link, Inc., 230 Park Avenue – Suite 1536 New York, NY 10160, USA Tel: (212) 661-7566 Fax: (212) 661-7526 E-mail: cplp@capitallink.com www.capitallink.com
